DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and amendments to the claims filed on November 30, 2020 have been received and entered. Claims 1, 2, 4-5, 7, 20 have been amended, while claims 3, 6 have been canceled. The van Dijik’s declaration filed on November 30, 2020 have been received and considered. The declaration will be discussed in detail below as it applies to the rejection. Claims 1-2, 4-5, 7-24 and 25 are pending in the instant application.
Priority
It is noted that instant application is a continuation of application no CON of 14/750,870 filed on 06/25/2015, which is a continuation of 14/137,902, filed on 12/20/2013, now US patent no 9434782, which is a continuation of 13/740,727, filed on 01/14/2013, now US patent no  9505827, which is a Divisional  of 13/310,431, filed on 12/02/2011, which is a continuation in part of PCT/GB2010/051122, filed on 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009 and also claim priority from foreign application no UK 0911846.4, filed on 07/08/2009 and UK  0913102.0, filed on 07/28/2009. 

Election/Restrictions
Applicant’s election of (i) a cell comprising nucleic acid encoding human IgH chain variable region and a mouse IgH constant region and (ii) monoclonal antibody as species for species for second cell and as the source of antigen specific antibody in the reply filed on April 26, 2017 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Claims 1-2, 4-5, 7-124 and 25 are under consideration. 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Maintained-Claim Rejections - 35 USC § 10 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11, 13-14, 16-19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS).  
With respect to claim 1, 12,  Murphy et al a method of producing a human antibody, comprising ...(f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e). It is further disclosed that method of making a human antibody comprising: a) exposing a mouse to antigenic stimulation, such that the mouse produces an antibody against the antigen; wherein said mouse comprising modified heavy and light chain loci with human variable regions and mouse constant regions. The mice may comprise human heavy chain V, D and J gene segments that replace endogenous mouse heavy chain variable region gene segments at an endogenous mouse heavy chain locus and that are linked to an endogenous mouse heavy chain constant region gene to form a hybrid heavy chain locus. The mice may also comprise human light chain V and J gene segments that replace endogenous mouse light chain variable region gene segments at an endogenous mouse light chain locus and that are linked to an endogenous mouse light chain immunoglobulin constant region gene locus to form a hybrid light chain locus. The heavy and light chain loci rearrange during B cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and mouse heavy and light chain constant regions (see claim 1),  b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody from the cells of transgenic mouse; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred embodiment, wherein said cell described above is a CHO cell (col. 7, lines 45-56 and claims 1-2). 
Also preferred is a method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col. 7, lines 55-60). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c)    preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d)    isolating DNA 
With respect to claim 2, Murphy continue to method of making a human antibody comprising: a) exposing the mouse described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; b) isolating the DNA encoding the variable regions of the heavy and light chains of the  antibody; ... The method of wherein the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col 7, lines 45-60). This is further shown in Tanamachi  who teaches a method to raise a chimeric antibody of interest in transgenic nonhuman host animal, the method can further comprises isolating from the animal or B cell from the animal , a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host IgH (page. 20, lines 26-32). Tanamachi disclose DNA encoding the variable region (light or heavy chain) from the chimeric antibody can be obtained by standard molecular biology techniques (e.g., PCR amplification or cDNA cloning using a hybridoma that expresses the antibody of interest) and the DNA can be inserted into an 
With respect to claim 4, Murphy discloses that the transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15 and col. 23, lines 5-15 and figure 4). 
With respect to claim 5, 7, Murphy et al teach that the transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci 9see col. 7, lines 13-15). Further, because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (col. 20, line 49-52, figure 4, also in Stevens page 74 and Tanamachi et al page 6, lines 24-30).
Regarding claims 13-14, Murphy discloses that the production of antibodies to various antigens in nonhuman species initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see page 74).
With respect to claim 16,  Murphy disclose transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation that would implicitly comprise all he V segments including gene segments V6-1, VI1-1-1, Vl-2, VI11-2-1, Vl-3, V4-4 and V2-5 gene segments (see col. 8, lines 16-22) (also Stevens page 74). Stevens teaches that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). 
Regarding claims 17, Murphy et al  teach a  method of replacing, in whole or in part, in a mouse embryonic stem cell, an endogenous immunoglobulin variable region gene locus with its homologous or orthologous human gene locus comprising a) obtaining a large cloned genomic fragment containing, in whole or in part, the homologous or orthologous human gene locus; b) using bacterial homologous recombination to genetically modify the large cloned genomic fragment of (a) to create a large targeting vector for use in the embryonic stem cells; c) introducing the large targeting vector of (b) into embryonic stem cells to replace, in whole or in part, the endogenous immunoglobulin variable gene locus in the cells; wherein steps are repeated until the endogenous immunoglobulin variable region gene locus is replaced in whole with an homologous or orthologous human gene locus; wherein the immunoglobulin variable gene locus comprises a locus selected from the group consisting of  a) a variable gene locus of the kappa 
Murphy discloses that in situ replacement can be achieved, for example, by “creating an insertion (human variable region gene segments) into the original [mouse IgH] locus” without removing any endogenous mouse IgH DNA (Murphy col. 12, 6-10, ‘323). Such insertion by in situ replacement shifts remaining endogenous mouse variable region DNA upstream of its inserted human IgH variable segments as required by amended claims and new claims. It is emphasized that at least in one embodiment the endogenous mouse variable region DNA need not be deleted from the chromosome but simply can be moved upstream by the insertion of human variable region DNA meeting the limitation of the claim 10. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompass  inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus.
Murphy differ from claimed invention by not explicitly disclosing chimeric J/C intron comprising human DNA downstream of and naturally contiguous with said human 3' JH gene segment, which is contiguous with mouse JC intronic DNA, and and (iii) said enhancer and said constant region wherein said human 3’-JH is less than 1 kb upstream of said chimeric junction.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 2kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, combination of references do not teach chimeric JC intron of human DNA and truncated mouse JC intron. 
Tanamchi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1) (limitation of claim 9). Tanamchi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tamachai comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamchi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J- enhancer, a mouse  switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10) (limitation of claim 11). This is further supported by Morrison who discloses that "[i]n providing a fragment encoding the variable region, it will usually be desirable to include all or a portion of the intron downstream from the J region" and further that "[t]he gene sequence between the J Gaining region) and the constant region of the fused gene may be primarily the intron sequence associated with (1) the constant region, (2) the J region, or (3) portions of each" and "[t]he last may be a matter of convenience where there is a convenient restriction site in the intron from the two sources" (col. 3, 11. 52-62). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera with Tanamachi, Morrison, to modify the method of isolating an antigen specific antibody from a cell derived from the transgenic  homozygous mouse of Murphy whose genome comprises unrearranged human heavy chain /kappa chain  variable gene segments and , a chimeric JC intron comprises human JC intron contiguous with a truncated mouse JC intron that would be positioned in a region intervening 3’ human J segment and upstream of mouse enhancer  and such would be obvious modification of known method of site specific insertion taught by Tanamachi/Morrison,  with a reasonable expectation of success, at the time of the instant invention.. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Further, absent evidence of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid IgH/Iglocus and rational design choice to in view of teaching of Murphy, Tanamachi and Morrison. Absent evidence of criticality of human JC intron comprising a truncated DNA segment of human DNA naturally-associated and contiguous with and located immediately 3' to a human JH6 segment and a truncated mouse JC intron would merely be a design choice to an artisan particularly since truncated human and/or truncated mouse JC intron is expected to function is same manner as full length human or mouse JC intron. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success. One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 7, 20-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied for claim 1, above and further in view of  and Adams (Genomics. 2005 December; 86 (6):753-8).
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera,  Tamamchi, Morrison and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One  regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 12-16 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied above for claim 1, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007).  
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing providing a pharmaceutical composition comprising said antigen-specific antibody and a pharmaceutically acceptable carrier or excipient, further comprising providing said antibody or antigen-binding fragment thereof to a human subject, said antigen-specific antibody or antigen binding fragment thereof is a monoclonal antibody, a domain antibody or a neutralizing antibody, or antigen binding fragment thereof.
Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies suggesting that the B-cells of transgenic mouse disclosed in Murphy that is exposed to an antigen would inherently express antibody. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the 
Regarding claim 14, Stevens et al teach a pharmaceutical composition comprising the antibody or antigen-binding fragment produced by method of and a pharmaceutically acceptable carrier, example 1, claim 4). With respect 15, Stevens teaches that the method comprises administering an antibody or antigen-binding portion thereof, to a human subject suffering from a disorder that is ameliorated by inhibition of hIL-4 or hIL-4/hIL-13 activity (see col. 5, lines 55-58). Regarding claim 16, Stevens et al teach providing an antibody or antigen-binding fragment that specifically binds hIL-4R (see claims and col. 1, lines 56-57).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tamamchi, Morrison and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy Stevens, Aguilera, Tamamchi by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 10  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, IDS) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS)  as applied above for claim 1, and further in view of Zheng et al (Mol. Cell Biol. 2000, 20,  648-655), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: e140,) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40).  
The teaching of Murphy, Stevens, Aguilera, Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing using a mouse germline said all or part of mouse heavy chain variable region DNA is away from its native position in an IgH locus and expression of Ig heavy chains comprising a mouse variable region is reduced or prevented and wherein in 
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre technology. Zheng et al teach that Cre-loxP recombination is efficient for substrates of a few centimorgans both in tissue culture and in vivo and that any desired rearrangement can be made with the Cre-loxP system (see page . 654,  last paragraph). 
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence ( see page 2, right column, lines 40 to 45 and Fig. 1b).  It is further disclosed that the VDJ switch cassette istargeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences.
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency  and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would  combine the teachings of  Murphy, Stevens,   Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ/ VJ regions with endogenous C regions when producing chimeric antibodies from a cell derived from the transgenic mice by modifying  the transgenic homozygous mouse of Murphy and Stevens  by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region by use of inversion as a means of inactivating endogenous VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11 a).  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease and also taught various breeding scheme to produce transgenic homozygous mouse. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing that cited art fails to teach  transgenic mouse which comprises a “said homozygous IgH locus comprises in 5' to 3' transcriptional orientation said unrearranged human Vs, Ds and Js comprising a 3' JH gene segment, chimeric JC intron 
As an initial matter, in response to applicant’s argument that pending claims contain some part of previously allowed claim in ‘398, it is emphasized that should applicant amend the base claim 1 to use human IgH chain variable region of the antigen-specific antibody or antigen binding fragment is of a B cell, or a hybridoma thereof, of the transgenic mouse previously issued in ‘398, instant obviousness rejection would be overcome.
distinguishing feature that included mouse (a) "capable of breeding with a second transgenic mouse" (b) "said second transgenic mouse having a germline comprising a homozygous IgH locus comprising unrearranged human IgH variable region gene segments. The term transgenic mouse having germline with a homozygous IgH "capable of breeding" with second homozygous mouse was interpreted in view of disclosure of the specification and declaration filed by Dr. Fridrich (see sections 9-11 of declaration filed on September 7, 2017, in the instant application figure 21 and paragraphs 80, 237, 333-334 and 572 of the published application) as mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments. It is this feature that distinguishes the nucleic acid encoding the  human IgH chain variable region required in claim 1 from one disclosed in prior art of Murphy. It is emphasized that the Fridrich’s declaration filed on 09/07/2017 specifically states “ MacDonald US20120322108 (hereafter “MacDonald ‘ 108”) provide  evidence that the mouse taught in Murphy is essentially infertile in that a male mouse which is homozygous al the IgH locus containing a replacement of the mouse IgH variable region with the human IgH variable region cannot produce subsequent generation male mice that are both homozygous and fertile. This is characterized in MacDonald ‘108 as a “severe fertility defect”. The Murphy process deletes at least this portion and at most all of the mouse IgH variable region from the mouse genome suggesting chimeric loci containing different numbers of variable gene segments (see para. 19-20 of the declaration). In view of foregoing claim 22 was previously indicated as allowable. 
In response to applicants argument that Murphy teaches entire JC intron, it is noted that Murphy teaches “immediately adjacent to” language that identifies portion of mouse sequence is included in the 3' mouse homology arm of the LTVEC1 targeting vector (the “region immediately adjacent to, but not including, the mouse J segments) (see col. 8, lines 41-43). It is emphasized that language does not suggest the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1, nor does it expressly address whether (or not) human intronic DNA is present (See DeFranco declaration filed as part of IPR-2019-01577 and IPR2019-01578, para. 104-105). The foregoing teaching does not suggest the mouse homology arm is immediately adjacent to the human variable gene in the LTVEC1. The DeFranco declaration (submitted during IPR proceeding (IPR 2019-01578) explained the  human DJ region would have suggested to one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH locus of a Murphy mouse must necessarily would have included at least some human intronic DNA. It would have been obvious to a person of ordinary skill in the art seeking to include the “entire” DJ “region” would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, an artisan would have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included. The Van Dijk’s declaration fails to address the Van Dijk’s declaration.  The chimeric JC intron would be the outcome of the Murphy that was also shown in prior art by Grosveld who, among other things disclose “host (mouse) heavy chain loci... selectively engineered so that natural (wild type) V gene segments of the species of choice (human variable gene segments) replace host (mouse) heavy chain V segments, host (mouse) D and J segments are similarly replaced” (page 18). In at least one embodiment, as shown in Figure 1 of Grosveld, such engineering results in a JC intron including both human JC intronic DNA and mouse JC intronic DNA. As described in Example 1, Figure 1 shows a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1) similar to Murphy (emphasis added) (cited as evidence without relying on the rejection).
 
    PNG
    media_image1.png
    861
    1454
    media_image1.png
    Greyscale

It is further noted that Grosveld similar to Murphy discloses the advantage of this approach when compared to the introduction of immunoglobulin loci and regulatory elements by random regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3).  The foregoing disclosure of Grosveld support the teaching of Murphy, Tanamachi with respect to chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of mouse regulatory sequence including enhancer, wherein the human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH gene segment in a wild type human IgH locus (see figure 1 above). Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJH regions and insertion of human VDJ at the endogenous locus. Tanamachi further establish the fact that it was known in prior art that antibodies with variable and constant domains from two different mammalian sources are effectively expressed in mouse cells from fused gene constructs in which the J/C intron. In fact, Bradleys’ declaration filed in related US application no. 13/310431 Figure 1 of states “Tanamachi et al. contains most of, but not the entire mouse J/C intron. It is disclosed that the complete mouse JC intron of the C57B1/6 mouse is 5,783 base pairs in length according to database available today (GRCm38/mmlO) in length and derivable from Figure 1 of Tanamachi et al. Figure 1 of Tanamachi et al. lacks 94 base pairs of 5’ most, as defined by the NgoMIV site 94 bases after mouse JH4 (see para. 4 of the Bradley’s declaration filed on 9/12/2016 in 13/310431)”. Therefore, Tanamachi discloses a chimeric JC intron containing a truncated mouse JC intron in construct and that is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region irrespective of where it is integrated in the genome. One of ordinary skill in the art reviewing the teaching of Murphy, Tanamachi in view of art prior to filing of instant application (eg Grosveld ) would conclude that presence of the “large human insert” of LTVEC1, including the entire human DJ region would have suggested that LTVEC1 and, ultimately, the J/C intron in the IgH locus of a Murphy mouse, included at least some human intronic DNA. This would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, it would have been obvious to one of ordinary skill in the art to  have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been 
In response to applicant’s argument in part relying on the Dijk's declaration showing the presence of at least the entire mouse JC intron 5' of the Emu, it is noted that figure 4 described in Murphy is only exemplary method as there is no functional significance as one of skill in the art would recognize that the positioning of mouse/human chimeric junction immediately adjacent to the final human J segment in the targeting vector as arbitrary choice.  One of ordinary skill in the art would understand that placement of human/mouse DNA junction anywhere in the stretch of DNA between the most 3' J segment and the J/C intronic enhancer would result in the creation of a fully functional hybrid heavy chain locus. Thus, the placement of this junction at a position downstream from the most 3' J segment is no more than an arbitrary design choice and does not affect the resulting outcome. The declaration fails to address the criticality of placement of human/mouse DNA junction nor does claimed mouse recite any resulting phenotype that could distinguish the mouse from one disclosed in Murphy.  
In response to applicant’s relying on Van Dijk’s declaration arguing Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that  Murphy as such do not emphasize criticality of maintaining entire JC intron. The teaching of Murphy in view of Tanamachi/ Morrison emphasizes to  not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience (also See DeFranco declaration, filed in IPR-2019-01577 and IPR2019-01578, para. 120).  The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The DeFranco’s declaration discloses that intron sequences (whether chimeric or not) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of 
On pages 13-18 of the applicant’s argument, applicant disagree with the rejection arguing that there is no reasonable expectation of success as expression of a rearranged human VDJ gene from a vector carried in a cell line (Morrison) is entirely unrelated to human VDJ gene expression starting with unrearranged human V, D and J gene segments from an IgH mini-locus randomly inserted into the genome of a transgenic mouse. Tanamachi contains 4 unrearranged human VH segments, 15 unrearranged human D segments, and 6 unrearranged human JH segments, which undergoes VDJ gene rearrangement prior to expression. Such rearrangement involves somatic mutation and therefore provides antibodies having different human heavy chain variable regions. Further, the constructs of Tanamachi were engineered and integrated into pluripotent embryonic stem cells (ES) cells, expressed in B cells of the generated transgenic mouse and constitute the mouse’s humoral immunity when challenged with an antigen. In contrast, in Morrison, the rearranged VDJ construct is transformed into a B cell line which was grown as a tumor subcutaneously in mice, and therefore is not intrinsic to the mouse’s humoral immunity. The transplanted transformed cells of Morrison comprising a monoclonal rearrangement, are not responsive to antigen challenge in the Morrison mice. Accordingly, because Morrison is essentially a recombinant cell line containing a heterologous human VH gene encoding DNA that is not under control of endogenous mouse IgH control regions, Morrison is not evidentiary of Tanamachi. Morrison’s JC intron does not support anything in Tanamachi, because Morrison is seeking IgH chain VDJ expression post-rearrangement and Morrison’s human VDJ gene did not undergo rearrangement in a transgenic mouse, whereas Tanamachi seeks IgH chain expression in a transgenic mouse antecedent to a VDJ rearrangement event -i.e., initiated from an unrearranged context. Applicant argue that Morrison is not evidentiary of Tanamachi, it adds nothing to the recited combination of less than 2 Kb" with respect to the human DNA portion of the chimeric JC intron is an obvious choice. Nothing on the record explains the rationale for a person of ordinary skill to make such a selection. Applicant further argues that the design choice rationale is flawed and there is no reasonable expectation of success particularly since Stevens is different from the prophetic Murphy mouse, the success or failure of the Stevens et al. (Pharma Focus Asia, 2008, 8, 72-74) mouse has no bearing on the success or failure of the Murphy’s mouse. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Tanamachi and Stevens et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of Murphy is  (US Patent no 8,791,323) is to produce antibody from a mouse having a genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci, and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form a hybrid heavy chain locus and hybrid light chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation (see claim 1 of ‘323). Like Murphy, the additional reference of Stevens teaches replacing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of lambda and kappa light chain loci and heavy chain breeding all three hybrid loci to homozygocity together in the same mouse. One of ordinary skill in the art could use any one of the intermediate mouse to study mouse homozygous for heavy chain variable region substitutions or light chain variable region substitutions (kappa and/or lambda). Thus, at least in one embodiment Murphy disclose creating mouse whose genome comprises in its germline a homozygous human heavy chain immunoglobulin V, D, and J gene segments operably linked to endogenous constant region. 
In response to applicant’s argument that reference fails to teach 3' end of said human 3JH gene segment is less than 2 kb, it should be noted that as stated in previous office action, placement of chimeric junction within the J/C intron less than 2 kb downstream of the most 3'human JH gene segment and upstream of the mouse Eμ intronic enhancer would have been an obvious modification of a Murphy mouse in view of state of the art (see Morrison, art of record). One of ordinary skill in the art would conclude that as long as the junction does not interrupt functional intron sequences that includes splice sites or regulatory elements, the choice of placing the chimeric junction within the intron is “a matter of convenience (see Morrison cited as evidence without relying on rejection). It is relevant to further point out that the Eμ enhancer is naturally less than 2 kb downstream of the 3'-most JH gene segment in mice (see Aguilera et al (EMBO 4(13B): 3689-3693, 1985 and also DeFranco’s declaration, para. 126,  IPR-2019-01577 and IPR2019-01578).One of ordinary would conclude if the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer  as disclosed in Murphy, Tanamachi and Morrison, a the position the chimeric junction in the JC intron between the 3ꞌ-most JH gene segment and the Eμ enhancer would  be less than 2 kb downstream of the 3ꞌ-most JH gene segment.  Further, non-criticality of the 2 kb limitation is evident from recitation of multiple acceptable junction showing similar effect as described and claimed in the instant application (see claims 1, 4 and published application specification and figure 21). In absence of 
In response to applicant’s argument pertaining to Tanamachi as evident from Morrison, it is emphasized that it is Murphy who teaches that the chimeric JC intron. The reference of Morrison and Tanamachi (similar to Grosveld) is applied to the extent the art teaches that the intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. The state of the art teaches (Grosveld cited as evidence without relying on the rejection) a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1 Example 1, Figure 1).Further, the chimeric intron as disclosed in Murphy is not expected to be a part of the final antibody molecule. Therefore, it would be obvious to one of ordinary skill in the art to genetically modify the intronic region without any impact on the functional properties of the resulting antibody (see Morrison and Tanamachi Groveled cited as evidence). Further, all the cited references emphasized the importance to maintain endogenous mouse control elements including the mouse Eμ enhancer and therefore one ordinary skill in the art would have concluded the precise position of the chimeric junction of human and mouse intronic DNA in the J/C intron irrelevant so long as, the splice site associated with the 3ꞌ JH gene segment is not affected. It should be further noted that base claims are broad in term of the location of the chimeric junction between human and mouse intronic DNA and size of mouse JC intron truncation. Therefore, absent evidence to the contrary of any unexpected and/or superior result the location of the chimeric junction between human and mouse intronic DNA and as such, the exact extent of human or mouse intronic DNA truncation that is included  in the chimeric J/C intron has no significant effect on the functional properties of the resulting antibody. 
only. Applicant argues that example 3 clearly teaches that a chimeric IgH locus is created via “replacement” in situ of the mouse VH region genes with its human (VH) counterparts. Applicant argues that transgenic mouse in the instant method claim as amended requires “ said truncated mouse JC intron comprises mouse intronic DNA that is naturally contiguous with and upstream of a mouse Emu enhancer and said mouse Eu enhanced'. The Examiner’s above assertion of motivation to include human DNA downstream of the human 3’ JH before the mouse homology arm in order to avoid risk of not including the entire human DJ region is complete conjecture on the Examiner’s part, and has no basis in the combination of cited references. The cited combination of references does not teach or fairly suggest a risk of not including the entire human DJ region. Applicant continue to argue Examiner concludes that “truncated human and/or truncated mouse JC intron is expected to function in same manner as full-length human JC or mouse JC intron”. This conclusory statement is unsupported by any evidence. Applicant invites the Examiner to provide evidence that would allow a person of ordinary skill to arrive at the conclusion that a “truncated human and/or truncated mouse JC intron is expected to function in the same manner as a full-length human or mouse JC intron”. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that applicant in part agree that Murphy teaches a transgenic mouse whose genome comprises human heavy and/or light chain variable region loci operably linked to endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation Murphy further discloses to include an “entirely endogenous mouse constant region suggesting to  maintain the entire mouse constant region loci, which includes the mouse Cμ gene segment. As stated in previous office action Murphy detaches mouse whose  genome comprises in situ replacement of endogenous mouse IgH variable region DNA  “in whole or in part,” with corresponding human IgH variable region DNA. Applicant correctly point out that Murphy teaches “in situ” replacement that is replacement, in other words insertion of human variable region gene segments at the site previously held by the mouse  replacement involves only insertion of human variable region gene segments. However, in another embodiment mouse immunoglobulin heavy chain locus DNA is removed at the same time or following the insertion of human variable region gene segments.
In response to applicant’s argument that claim require chimeric intron comprising truncated mouse JC intron, it is noted that such feature of a chimeric JC intron comprising a truncated mouse JC intron is already known to be functional as evident from the teaching of Tanamachi as discussed supra. It is emphasized that intron sequences are known to be removed during RNA splicing and therefore, the intron (chimeric, human or mouse) do not affect the translation of mRNA into immunoglobulins. Morrison (Vectors and Approaches for Eukaryotic expression of Antibodies and Antibody Fusion Proteins,” in ANTIBODY ENGINEERING, 267-93 (Carl A.K. Borrebaeck ed., Oxford University Press 2d ed.) (1995), page 268, IDS, cited as evidence without relying on rejection) states “intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. Since the intron will not be a part of the final antibody molecule, there is great latitude in the manipulations that can be performed without having an impact on the functional properties of the resulting antibody (see page 268). One of ordinary skill in the art reviewing the teaching of Murphy, Tanamachi and Morrison would know how to maintain endogenous mouse regulatory control elements and would have identified position of the chimeric junction of human and mouse intronic DNA in the J/C intron not critical as long as the splice site associated with the 3ꞌ JH gene segment is not affected. In response to applicant’s argument of providing evidence of functionality of chimeric JC intron comprising truncated mouse JC intron like fully human J/C introns, it is noted that prior to instant application, chimeric J/C introns could be successfully used in mouse cells and in transgenic mice to produce reverse chimeric antibodies as evident 
On pages 24-29 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments pertaining to the teaching of Murphy, Tanamachi and Morrison that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner’s note: Applicant is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance.

Maintained-Double Patenting
Claims 1-2, 4-5, 7-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of copending Application No. 14137902 (US Patent no 9434782).  
Claims 1-2, 4-5, 7-24 and 25 remain  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177(Application No. 13416684). 
 Claims 1-2, 4-5, 7-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims1-10 of USP 9505827, (Application No. 13740727).  

Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-11, 15-16, 19, 23-25 of copending Application No. 14056434.  
Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405.  
Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-18, 23-26 of copending Application No. 14040427.  
Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 53-54, 74-82 of copending Application No. 13740727. 
Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-11, 15-17, 20-28 of copending Application No. 14516461.  
Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188.  
Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15232122.  
Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383101.  
Claims 1-2, 4-5, 7-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969. 
Response to arguments


Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macdonald US 8642835.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632